Exhibit 99.1 MEDL MOBILE, INC. AUDITED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2010 AND FOR THE PERIOD FROM INCEPTION (MARCH 4, 2009) TO DECEMBER 31, 2009 MEDL MOBILE, INC. INDEX TO FINANCIAL STATEMENTS Financial Statements: Report of Independent Registered Public Accounting Firm Balance Sheets as of December 31, 2010 and 2009 Statements of Operations For the Year Ended December 31, 2010 and Period March 4, 2009 (Inception) through December 31, 2009 Statements of Changes in Stockholders’ Equity (Deficit) For the Year Ended December 31, 2010 and Period March 4, 2009 (Inception) through December 31, 2009 Statements of Cash Flows For the Year Ended December 31, 2010 and Period March 4, 2009 (Inception) through December 31, 2009 Notes to Financial Statements Report of Independent Registered Public Accounting Firm To the Stockholder MEDL Mobile, Inc. We have audited the accompanying balance sheets of MEDL Mobile, Inc. (the "Company") as of December 31, 2010 and 2009, and the related statements of operations, changes in stockholders' equity (deficit) and cash flows for the year ended December 31, 2010 and period March 4, 2009 (Inception) through December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of MEDL Mobile, Inc. as of December 31, 2010 and 2009, and the results of its statements of operations, changes in stockholders’ equity (deficit), and cash flows for the year ended December 31, 2010 and period March 4, 2009 (Inception) through December 31, 2009 in conformity with U.S. generally accepted accounting principles. /s/KBL, LLP New York, NY June 21, 2011 MEDL MOBILE, INC. BALANCE SHEETS DECEMBER 31, 2 ASSETS Current assets: Cash $ $ Accounts receivable - Total current assets Office equipment, net of depreciation - Other asset: Security deposit - Total other asset - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Shareholder loans Total liabilities Stockholders' Equity (Deficit): Common stock, $.01 par value, 7,500,000 shares authorized: 7,401,500 issued and outstanding at December 31, 2010 and December 31, 2009 Additional paid-in capital Accumulateddeficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. MEDL MOBILE, INC. STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2010 AND FOR THE PERIOD MARCH 4, 2009 (INCEPTION) THROUGH DECEMBER 31, 2009 March 4, 2009 Year ended (Inception) through December 31, 2010 December 31, 2009 Revenues: $ $ Cost of goods sold: Gross profit (loss) ) Expenses: Selling, general & administrative expenses Total expenses Net income (loss) $ $ ) Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding Basic net earnings (loss) per share $ $ ) Diluted net earnings (loss) per share $ $ ) The accompanying notes are an integral part of these financial statements. MEDL MOBILE, INC. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) FOR THE YEAR ENDED DECEMBER 31, 2010 AND PERIOD ENDED MARCH 4, 2009 (INCEPTION) THROUGH DECEMBER 31, 2009 Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance at March 4, 2009 - $
